Citation Nr: 1627524	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  11-27 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Gibson







INTRODUCTION

The Veteran served on active duty from August 1974 to August 1977 and from November 1990 to July 1991.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.


FINDING OF FACT

In June 2016, the Veteran filed a request to cancel his appeal.  As of receipt of his request, the Board had not yet issued a decision on the merits of his claim.


CONCLUSION OF LAW

The criteria are met for withdrawal of his appeal for a TDIU.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to 38 C.F.R. § 20.204(b), a withdrawal of an appeal must be in writing, must include the name of the claimant, the applicable claim number, and a statement that the appeal is being withdrawn.  The statement must also be received by the Board prior to issuance of a decision regarding the claim or claims being withdrawn.  

In June 2016, the Veteran and his representative each filed a statement, indicating the Veteran wished to cancel any and all appeals.  His only pending appeal is for whether he is entitled to a TDIU.  The statement contains the Veteran's name and claim number, and it also expresses his desire to withdraw his claim. 
As the Board had not yet issued a decision concerning this claim upon receipt of the statement, the criteria are met for withdrawal of the appeal.  See id.  When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, dismissal of the pending appeal is the appropriate disposition.  38 U.S.C.A. § 7105(d).

Accordingly, further action by the Board concerning this claim is unwarranted, and the appeal is dismissed.  Id. 


ORDER

The claim of entitlement to a TDIU is dismissed.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


